Exhibit News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: OPTI Canada Announces Second Quarter 2008 Results TSX: OPC CALGARY, July 17 /CNW/ - OPTI Canada Inc. (OPTI) announced today the Company's financial and operating results for the second quarter ended June 30, 2008. The Long Lake Project (the Project) will be the first to use OPTI's integrated OrCrude(TM) process. This proprietary process is designed to position OPTI as a low-cost producer in the oil sands by substantially reducing our reliance on natural gas, while at the same time producing a high quality, sweet synthetic crude (PSC(TM)). Upon achieving full design capacity, the Project is expected to produce approximately 60,000 barrels per day (bbl/d) of PSC(TM) (30,000 net to OPTI) for over 40 years. OPTI is also advancing its future growth via a multi-stage expansion strategy to reach 180,000 bbl/d of PSC(TM) production capacity net to OPTI. Key recent developments include: << - Continued SAGD production ramp-up with declining steam oil ratio (SOR) for producing wells; - Completion of approximately 80 percent of Upgrader commissioning in preparation for start-up late in the third quarter of 2008 and production of first PSC(TM); - Establishment of a new first lien revolving debt facility totaling $150 million; - Advancing future phases of growth including the advancement of detailed upfront engineering for Phase 2; and - Two new members appointed to the Board of Directors and changes to senior management. >> "With encouraging reservoir results from our SAGD operations and our Upgrader nearing operational readiness, we are on-track for start-up of the Long Lake Project, Canada's fourth integrated oil sands project, "said Sid Dykstra, President and Chief Executive Officer of OPTI. "We are looking forward to first oil from our OPTI-operated Upgrader and are well positioned for substantial future growth." << FINANCIAL SUMMARY Three months Six months Year ended ended ended June 30, June 30, December 31, In millions 2008 2008 2007 Net loss $ 8 $ 10 $ 9 Total oil sands expenditures(1) 168 429 961 Working capital(2) 116 116 271 Shareholders' equity $ 1,799 $ 1,799 $ 1,816 Common shares outstanding (basic) 195.8(3) 195.8(3) 195.4 Notes: (1) Capital expenditures related to Phase 1 and future phase development. Capitalized interest, hedging gains/losses and non-cash additions or charges are excluded. (2) Includes current portion of interest reserve account. (3) Common shares outstanding at June 30, 2008 after giving effect to the exercise of common share options and common share warrants, would be approximately 209.2 million common shares. >> OVERVIEW We are a Calgary, Alberta-based company focused on developing the fourth and next major integrated oil sands project in Canada, the Long Lake Project, in a 50/50 joint venture with Nexen Inc. The first phase of the Project consists of 72,000 barrels per day (bbl/d) of steam assisted gravity drainage (SAGD) oil production integrated with an OPTI-operated upgrading facility, using OPTI's proprietary OrCrude(TM) process and commercially available hydrocracking and gasification. Through gasification, this configuration substantially reduces the exposure to and the need to purchase natural gas.
